COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON APPELLEE’S MOTION FOR REHEARING
                  AND ALTERNATIVE MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Inocente Cepeda v. Orion Marine Construction, Inc.

Appellate case number:    01-15-00504-CV

Trial court case number: 2012-24614

Trial court:              190th District Court of Harris County

       The panel having voted to deny rehearing and the en banc court having voted
unanimously against reconsideration en banc, Orion Marine Construction, Inc.’s motion for
rehearing and alternative motion for en banc reconsideration is denied.

Justice’s signature: /s/ Jane Bland
                     Acting for the Court

Panel consists of: Justices Bland, Brown, and Lloyd

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

Date: August 18, 2016